Title: From George Washington to Ternant, 2 October 1791
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de


(Private) 
Sir,Mount Vernon October 2nd 1791.  
The details with which you have been pleased to favor me (under date of 24th ult.) of the unfortunate insurrection of the negroes in Hispaniola, came duly to hand; and I pray you to accept my best thanks for the trouble you have taken to give them. What the final issue of this affair may be is difficult at this distance, and with the imperfect information we have to foretell; but certain it is the commencement has been both daring and alarming. Let us, however, hope for the best. I would fain hope that this, and

your other business may be so arranged as to give me the pleasure of welcoming you to this seat of retirement before I leave it, which by appointment is to happen on the 16th instant.
I shall add no more than assurances of the sincere esteem and regard with which I am Sir, your most obedient and very humble Servant

G. Washington.

